Title: To Thomas Jefferson from John Barnes, 9 February 1804
From: Barnes, John
To: Jefferson, Thomas


               
                  Geo: Town 9th. feby. 1804.
               
               The President, having been pleased to intimate a desire to be informed—when JB. should wish to remove to Philada it may be proper, for JB. to state to the President, His reasons, that will Operate, against the possibility of JB. fixing upon the precise time, and thereby avoid, the many, & great inconveniency, extra exps. & probable Loss, that would unavoidably attend such, a removal—at the present Crisis—should accident, or, unforeseen disappointmt. intervene, to impede his intended Negociation, on his Arrival at Philadelphia, (of which, the President is in part already apprized Off)—
               As JB.’s first Operation at Philada agreable to His premeditated plan, must Commence, from the stability, of his Bank, or Stock Capital—as without this Essential, it would be in Vain to Attempt it—at any time, yet in Order to form, a possible conjecture, for JB.’s removal from hence (under present existing Circumstances) His first Arrangemt. here—would be to close immediately—his daily store sales, and give notice—say, 1st March, to quit his dwelling House, Allowing 2 or 3 Mos for settling & adjusting his outstanding a/c. and disposal of remaining stock of Merchandize Househd: furniture &c.—would bring him, nearly to the 1st. July—should then, any Alarm, of a prevailing fever at Philada (as was unhappily the Case last year,) His situation would indeed become serious—if not ruinous—destitute—of the many Comforts, & conveniencies, He now partake of.
               Under these impressions, JB. cannot, think it, either prudent, or advisable, to risque his shattered Bank.—His little All! on so adventrous a prospect, but rather—Content himself, in the Hope of a more favorable One, mean while it is His wish—to Consolidate, his scattered property, as circumstances will best permit, and by degrees—invest it, Occasionally in the most productive public funds, or Stocks: reserving, such a proportion—as ¼ or ⅕. say $1000. for his immediate Cash Articles—with another—1000. on Credit, in Order to furnish, his present, Usual demands—while here, and little employmt. for himself, without any extra expence—on his Store a/c—with these Views & resources, by a frugal Observance and perseverance, He may at least meet, in part—His daily engagemts. & expenditures—flattering himself with its meeting—the President’s approval—as His greatest Consolation—and with it, his best endeavours still—to preserve it. 
               with the highest Respect & Esteem—I am Sir your most Obedt. & very humble Servt:
               
                  John Barnes.
               
            